Madden, Judge,
dissenting in part:
I agree with the decision of the court that the material requisitioned by - the Government was not scrap, and that the plaintiff was not, therefore, tendered just compensation. I think, however, that the court’s award of $3.23 per cwt. is erroneous. The O. P. A. ceiling price for wire rods seems to have been about $2.75 per cwt. For the reasons given in my dissenting opinion in the case of Arkansas Valley Railway v. United States, supra, I think the ceiling price is the measure of just compensation.